Citation Nr: 1623294	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  10-22 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Timothy A. Ralls, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 21, 1978 to October 31, 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009, rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for bilateral hearing loss.  The Veteran states that while he was in rifle training in boot camp there was a tank and artillery facility in which a shell exploded and caused the Veteran to have hearing trouble.  The Veteran has a current hearing loss disability for VA purposes.  

At the Board hearing, the Veteran indicated he received treatment for his hearing loss about a month after his October 1978 discharge, at the VA Medical Center (VAMC) in Miami, Florida.  The Veteran indicated he had been receiving treatment at the VAMC in Miami ever since.  Review of the claims file reflects treatment records from Miami, Florida, dated August 2005 to May 2010, and August 2014.  As such, the claim must be remanded for VA treatment records going back to October 1978 to be obtained and associated with the claims file.  See 38 C.F.R. § 3.159(c)(2) (2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran's enlistment exam from July 10, 1978, reflected no ear conditions, but did note right ear hearing loss and that the Veteran went scuba diving on the 8 and 9 of July.  A stamp from September 1978 noted no disqualifying defects.  An audiometer showed, pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
40
60
40
LEFT
30
20
20
20
25

Review of the Veteran's service treatment records (STR) reveal complaints of right ear pain and hearing loss beginning in October 1978 which resulted in referral to a Medical Board.  The treatment records reflect the Veteran had right ear surgery at age 10 and this condition troubled the Veteran prior to entry on active duty.  The Medical Board determined the Veteran was unfit for retention due to his chronic suppurative otitis media of the right ear which was resistant to treatment.  The medical board also noted that the condition was not aggravated by active duty.

An October 19, 1978 audiogram, showed, pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
45
50

50
LEFT
25
25
25

30

The Veteran's personnel qualification record noted M-16 rifle under the awards, decorations, and campaigns section.

The Board finds a VA examination is necessary to address the etiology of the Veteran's left ear hearing loss and whether basic training aggravated the Veteran's right ear hearing loss.  The October 1978 audiogram shows a slight bilateral threshold shift in comparison to the July 1978 enlistment examination.  Even though the Veteran described surgery at age 10 and his scuba diving prior to the July 1978 examination, the enlistment examination noted no abnormalities with the Veteran's ears other than his right ear hearing loss.  Complaints of ear pain and hearing problems did not begin until October 1978.  Additionally, the M-16 rifle notation corroborates the Veteran's description of being on the firing range.  Because the Veteran has a current hearing loss disability and his service treatment records show a threshold shift in the Veteran's hearing and complaints of pain and hearing loss, the Veteran must be afforded a VA medical examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file all VA medical records pertaining to the Veteran, going back to October 1978.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any bilateral hearing loss found to be present.  The claims file must be made available to the examiner(s) for review in conjunction with the examination(s).  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished. 

Based on the examination(s) and review of the record, the examiner(s) should address the following: 

a.  Is it at least as likely as not (50 percent or higher degree of probability) that any current left ear hearing loss was incurred in or aggravated by service?

b.  Is it at least as likely as not (50 percent or higher degree of probability) that any current right ear hearing loss was permanently aggravated by service?

The examiner(s) should comment on the notation regarding normal ear conditions upon entrance, the threshold shift from entrance to separation from service, and the October 1978 medical reports.

A complete rationale must be provided for any opinion offered.  If the examiner(s) is unable to provide a requested opinion without resorting to mere speculation, he or she must explain why that is the case.

3.  Thereafter, readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.










	(CONTINUED ON NEXT PAGE)



The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




